EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy H. Caine (Reg. No. 74025) on September 1, 2022.
	The application has been amended as follows:

In the claims
	Claims 1-9 have been amended as follows:

Claim 1 (Currently Amended): An information processing system, comprising at least one processor configured to: 
identify, based on an action history of each of a plurality of users, a plurality of first contents having a degree of action equal to or more than a predetermined degree; 
acquire, based on the action history of each of the plurality of usersplurality of first contents 
update, based on the first information, a parameter using first features of each of the plurality of first contents; and
output, based on the updated parameter, second information indicating relevance between a plurality of second contents , wherein at least one second content in each combination of second contents in the plurality of second contents has a degree of action less than the predetermined degree; 
identify, in response to receiving a query, a first content in the plurality of first contents for which the second information has been outputted; and
provide information on another content related to the identified first content based on the first information or the second information


Claim 2 (Cancel)

Claim 3 (Currently Amended): The information processing system according to claim 2, wherein the at least one processor is configured to: 
provide the information on another content based on the first information, when the identified first content has a degree of action equal to or more than the predetermined degree; and
provide the information on another content based on the second information, when the identified first content has a degree of action less than the predetermined degree



Claim 4 (Currently Amended): The information processing system according to claim 2, wherein the at least one processor is configured to providein the plurality of users who has performed an action on the identified first content with the information on another first content

Claim 5 (Currently Amended): The information processing system according to claim 2, wherein the at least one processor is configured to determine, based on the action history of each user in the plurality of users, a user to which the information on another content is to be provided, wherein the at least one processor is configured to provide the information on another content to the user.

Claim 6 (Currently Amended): The information processing system according to claim 1, wherein the at least one processor is configured to group in the plurality of users based on a method determined in advance, wherein the parameter is provided for each user group, and wherein the at least one processor is configured to update the parameter for each user group.

Claim 7 (Currently Amended): The information processing system according to claim 1, wherein the at least one processor is configured to update the action history of each user in the plurality of users, wherein the at least one processor is configured to update the parameter based on the action history of each user in the plurality of users.

Claim 8 (Currently Amended): An information processing method, comprising:
identifying, based on an action history of each of a plurality of users, a plurality of first contents having a degree of action equal to or more than a predetermined degree; 
acquiring, based on the action history of each of the plurality of usersplurality of first contents 
updating, based on the first information, a parameter using first features of each of the plurality of first contents; and
outputting, based on the updated parameter, second information indicating relevance between a plurality of second contents , wherein at least one second content in each combination of second contents in the plurality of second contents has a degree of action less than the predetermined degree; 
identifying, in response to receiving a query, a first content in the plurality of first contents for which the second information has been outputted; and
providing information on another content related to the identified first content based on the first information or the second information


Claim 9 (Currently Amended): A non-transitory computer-readable information storage medium for storing a program for causing a computer to:
identify, based on an action history of each of a plurality of users, a plurality of first contents having a degree of action equal to or more than a predetermined degree; 
acquire, based on the action history of each of the plurality of usersplurality of first contents 
update, based on the first information, a parameter using first features of each of the plurality of first contents; and
output, based on the updated parameter, second information indicating relevance between a plurality of second contents , wherein at least one second content in each combination of second contents in the plurality of second contents has a degree of action less than the predetermined degree; 
identify, in response to receiving a query, a first content in the plurality of first contents for which the second information has been outputted; and
provide information on another content related to the identified first content based on the first information or the second information




EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1 and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8, and 9 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
identify, based on an action history of each of a plurality of users, a plurality of first contents having a degree of action equal to or more than a predetermined degree; 
acquire, based on the action history of each of the plurality of users, first information indicating relevance between the plurality of first contents using collaborative filtering; 
update, based on the first information, a parameter using first features of each of the plurality of first contents; and
output, based on the updated parameter, second information indicating relevance between a plurality of second contents using content-based filtering, wherein at least one second content in each combination of second contents in the plurality of second contents has a degree of action less than the predetermined degree;
identify, in response to receiving a query, a first content in the plurality of first contents for which the second information has been outputted; and
provide information on another content related to the identified first content based on the first information or the second information.

Claims 3-7 are allowed by virtue of their dependency from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157